Citation Nr: 1109872	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-28 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for right knee disorder.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board's decision below has reopened the Veteran's claims for service connection for right knee disorder and for headaches.  The reopened claims, as well as the issue of service connection for bipolar disorder, are then addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In March 2003, the RO issued a rating decision which denied the Veteran's original claims seeking service connection for right knee disorder and for headaches.  Although provided notice of this decision that same month, the Veteran did not perfect an appeal thereof.
 
2.  Evidence received since the RO's May 2003 decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claims for service connection for right knee disorder and for headaches.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the RO's May 2003 rating decision, and the Veteran's claim for service connection for right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been submitted since the RO's May 2003 rating decision, and the Veteran's claim for service connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Board is not precluded from adjudicating the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for right knee disorder and for headaches.  This is so because the Board is taking action favorable to the Veteran by finding new and material evidence has been submitted to reopen these claims.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In March 2003, the RO issued a rating decision that denied the Veteran's original claims of service connection for right knee disorder and for headaches, based on no evidence of a current disorder.  Notice of the RO's May 2003 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision, and it is final.  See 38 C.F.R. § 20.201 (2010).  Because the May 2003 rating decision is the last final disallowance on these issues, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence received since the RO's May 2003 includes a June 2005 VA x-ray examination report that revealed an impression of probable mild degenerative changes in the right acromioclavicular joint of the right knee.  A June 2004 treatment report noted a diagnosis of migraines without aura as well as chronic daily type headaches.  Thus, current conditions have now been established for each claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating a claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion).

Accordingly, new and material evidence has been submitted, and the claims for service connection for a right knee disorder and headaches must be reopened, and are the subject of the Remand herein.


ORDER

New and material evidence having been submitted to reopen the claims of service connection for right knee disorder and headaches, the claims are reopened, and to this extent only, the appeal is granted.


REMAND

A.  Additional Notice Required

As both of the claims have been reopened, the Veteran should be provided with new notice concerning his pending claims of service connection for right knee disorder and for headaches, including establishing service connection on a direct basis and as secondary to a service-connected disability.

B.  Additional Records 

Under the circumstances of this case, including allegations of inservice thoughts of suicide, the Board concludes that the RO should obtain the Veteran's service personnel records.

The earliest documentation of post service treatment for a psychiatric disorder is a January 2005 private psychiatric evaluation.  This treatment report, however, noted that the Veteran reported "intermittent contact with psychiatrists in his adult life."
When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2009); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under these circumstances, the RO should, with the necessary assistance of the Veteran, provide the Veteran with a final opportunity to identify the treatment providers he has seen for a psychiatric disorder. 

C.  Additional Examinations Needed

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an 

indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

As for the Veteran's claim of service connection for a psychiatric disorder, a June 2005 private psychiatric evaluation concluded with a diagnosis of bipolar disorder.  The Veteran's service treatment records noted that he sought psychiatric treatment on at least three occasions during his military service from March to April 1969.  In support of his claim, the Veteran alleged in a March 2006 statement that the first time that he felt suicidal and needed help was in service.  Thus, given the Veteran's contentions herein, the Veteran must be afforded for a VA examination to obtain a medical opinion regarding the etiology of his current bipolar disorder.  Id. 

As for the claim of entitlement to service connection for a right knee disorder, a June 2005 VA x-ray examination of the right knee revealed probable mild degenerative changes in the right acromiclavicular joint of the right knee.  The Veteran's May 1970 separation examination noted a history of a right knee strain in November 1969.  Given the Veteran's contentions herein, the RO should schedule the Veteran for a VA examination to obtain a medical opinion regarding the etiology of his current right knee disorder.  Id. 

As for the claim of service connection for headaches, a November 2004 private treatment report noted a current diagnosis of migraines without aura, as well as chronic daily type headaches.  A review of the Veteran's service treatment records revealed multiple complaints of headaches.  Moreover, a March 2003 VA eye examination noted findings of diplopia in the superior gaze, secondary to the Veteran's service-connected residuals of orbital fracture of the right eye.  Under these circumstances, along with the Veteran's contentions herein, the Veteran 

should be scheduled for a VA examination to obtain a medical opinion regarding the etiology of his current migraines without aura, as well as chronic daily type headaches, to include as secondary to a service-connected disorder.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and his representative with notice that includes an explanation as to the information and evidence needed to establish service connection for the claims on appeal on a direct and secondary basis.  38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.310, 3.159(b); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The RO must obtain the Veteran's service personnel records and associate them with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for a psychiatric disorder, right knee disorder, headaches, and his 

service-connected residuals of orbital fracture, right eye, to include employment-related psychiatric treatment records following his post-service involvement in fatal shooting while employed as a police officer in 1976.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

4.  Thereafter, the Veteran must be afforded a comprehensive psychiatric examination to determine the etiology and nature of any current psychiatric disorder.  The claims file must be made available to and reviewed by the VA examiner in conjunction with the requested opinion.  Following a review of the Veteran's service treatment records and post-service medical records, as well as the statements of the Veteran, the VA examiner must provide an opinion as to whether any diagnosed psychiatric disorder is related to the Veteran's active military duty.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it 

must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

5.  The Veteran must also be afforded the appropriate VA examination to determine the nature and etiology of any current right knee disorder found.  The claims file must be made available to and reviewed by the VA examiner in conjunction with the requested opinion.  Following a review of the Veteran's service treatment records and post-service medical records, as well as the statements of the Veteran, the VA examiner must provide an opinion as to whether any diagnosed right knee disorder is related to the Veteran's active military duty.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

6.  The Veteran must also be afforded the appropriate VA examination to determine the nature and etiology of any current headache disorder found.  The claims file must be made available to and reviewed by the VA examiner in conjunction with the requested opinion.  Following a review of the Veteran's service treatment records and post-service medical records, as well as the statements of the Veteran, the VA examiner must provide an opinion as to whether any diagnosed right knee disorder is related to the Veteran's active military duty, or to a service-connected disorder, to include as due to an orbital fracture of the right eye.  A complete 

rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

7.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, including consideration of all evidence receive since the claims were last considered.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


